COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued by Teleconference


COMMONWEALTH OF VIRGINIA
                                          MEMORANDUM OPINION * BY
v.          Record No. 0730-97-1          JUDGE NELSON T. OVERTON
                                               AUGUST 5, 1997
JOHN EDWARD McBRIEN


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
              Benjamin A. Williams, Jr., Judge Designate

            Marla Graff Decker, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General; Margaret Ann B. Walker, Assistant
            Attorney General, on brief), for appellant.

            Douglas Early Ballard for appellee.



     In this appeal pursuant to Code § 19.2-398, the Commonwealth

contends that the trial judge erred in suppressing statements

made by John Edward McBrien to police in connection with an

offense with which he is currently charged.    For the reasons that

follow, we reverse the decision of the trial court and remand the

case for trial.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, we recite only those facts necessary to the

disposition of this appeal.

     On appeal from a trial court's decision to suppress

evidence, we view the evidence in the light most favorable to the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
defendant, the prevailing party below.    See O'Toole v.

Commonwealth, 20 Va. App. 540, 541, 458 S.E.2d 595, 596 (1995).

     Upon request by a Virginia Beach Police detective, McBrien

went to the police station where he was questioned about an

alleged offense.   McBrien gave a detailed statement to the

detective at that time.   After the statement, the detective

placed McBrien under arrest.   At this point the detective also

read McBrien his Miranda rights from a standardized form and had

McBrien initial that he understood each right.   McBrien further

initialed the line marked "Yes" that he understood all of the

rights and initialed another line marked "Yes" that, having these

rights in mind, he wished to talk to the police.   After that,

according to the detective's testimony at the hearing, he and

McBrien "went back over his statement again in the same detail

that I've already testified and [McBrien] gave [the detective]

all the facts again that happened."
     The trial judge found that McBrien was in custody for

purposes of Miranda during his questioning at the station and
thus should have been given his Miranda warnings before he made

any statements.    He granted McBrien's motion to suppress all

statements, but did not make a specific ruling as to the

statements made after the Miranda warnings were given.

     We will assume without deciding that McBrien was in custody

for the pre-Miranda questioning, and that his statements during

that period of time should be suppressed.   After McBrien



                                  2
knowingly and intelligently, and voluntarily waived his right to

remain silent, however, any statements made to the police may be

used against him in court.     See Roberts v. Commonwealth, 18 Va.

App. 554, 557, 445 S.E.2d 709, 711 (1994).    The detective

testified that after McBrien waived his right to remain silent,

he gave the detective "in the same detail . . . all the facts

again."   Nothing at the hearing, including McBrien's own

testimony, contradicts this.    Any statements made by McBrien

after his waiver are admissible against him and should not have

been suppressed.
     The trial court's order is reversed and the case remanded

for further proceedings consistent with this opinion.
                                        Reversed and
                                        remanded.




                                  3